Citation Nr: 0009751	
Decision Date: 04/12/00    Archive Date: 04/20/00

DOCKET NO.  98-07 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial compensable rating for 
gastroenteritis.

2.  Entitlement to an initial compensable rating for the 
residuals of a left knee injury to include post-operative 
changes and arthritis.

3.  Entitlement to an initial compensable rating for a scar 
of the left lower scalp as a residual of removal of basal 
cell carcinoma.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for burns of both 
hands.

6.  Entitlement to service connection for the residuals of a 
left ankle injury.

7.  Entitlement to service connection for a residual scar of 
the right upper back.

8.  Entitlement to service connection for refractive error of 
the eyes.

9.  Entitlement to service connection for the residuals of a 
right eye injury.

10.  Entitlement to service connection for high ocular 
pressure.



ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from June 1977 
to September 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  That rating decision granted service 
connection for gastroenteritis, a left knee disorder, and a 
residual scar of the left lower scalp and assigned 
noncompensable (0%) disability ratings for these disorders.  
That rating decision also denied service connection for the 
other disabilities claimed by the veteran.  

The Board notes that it has recharacterized the issues of 
entitlement to compensable ratings for the disabilities at 
issue in order to comply with the recent opinion by the 
United States Court of Appeals for Veterans Affairs (Court), 
in Fenderson v. West, 12 Vet. App. 119 (1999).  In that case, 
the Court held, in pertinent part, that the RO had never 
properly provided the appellant with a statement of the case 
(SOC) concerning an issue, as the document addressing that 
issue "mistakenly treated the right-testicle claim as one 
for an '[i]ncreased evaluation for service[-]connected ... 
residuals of surgery to right testicle' ... rather than as a 
disagreement with the original rating award, which is what it 
was."  Fenderson. 12 Vet. App. 132 (1999), (emphasis in the 
original).  The Court then indicated that "this distinction 
is not without importance in terms of VA adjudicative 
actions," and remanded the matter for issuance of a SOC.  
Id.

As in Fenderson, the RO in this case has also misidentified 
the issues on appeal as claims for increased disability 
ratings for the appellant's service-connected 
gastroenteritis, a left knee disorder, and a residual scar of 
the left lower scalp, rather than as a disagreement with the 
original rating awards for these disorders.  However, the RO 
issued a SOC providing the appellant with the appropriate 
applicable law and regulations and an adequate discussion of 
the basis for the RO's assignment of the initial disability 
evaluation for these conditions.  In addition, the 
appellant's pleadings herein clearly indicate that he is 
aware that his appeal involves the RO's assignment of an 
initial disability evaluation.  Consequently, the Board sees 
no prejudice to the appellant in recharacterizing the issues 
on appeal to properly reflect the appellant's disagreement 
with the initial disability evaluations assigned.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

The issues involving initial ratings of the veteran's left 
knee disability and gastroenteritis, along with the issue of 
service connection for hypertension are the subject of a 
remand which follows the Board's decision.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's service-connected scar of the left lower 
scalp as a residual of removal of basal cell carcinoma is 
manifested by a faint oblique surgical scar behind the left 
ear.

3.  The service medical records reveal that the veteran 
suffered burns to both hands which became infected and 
required treatment with antibiotics.  

4.  There is no competent medical evidence of a current hand 
disability.

5.  The service medical records reveal that the veteran 
suffered a sprain of his left ankle during service.  

6.  There is no competent medical evidence of any current 
left ankle disability.  

7.  The service medical records reveal that the veteran had a 
nevus removed from his back.  This nevus was noted to pre-
exist the veteran's military service and did not increase in 
severity during service.  

8.  The service medical records reveal that the veteran was 
treated for a foreign body in his right eye.

9.  There is no competent medical evidence of any current 
residual disability resulting from a foreign body in the 
right eye.

10.  Service medical records and current VA medical evidence 
reveals that the veteran has refractive error of the eyes.

11.  There is no current medical evidence of elevated ocular 
pressure.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for service-
connected scar of the left lower scalp as a residual of 
removal of basal cell carcinoma have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. Part 4, 
including §§ 4.7, 4.118 and Diagnostic Codes 7800, 7803, 7804 
(1999). 

2.  The appellant has not presented a well grounded claim for 
service connection for burns of the hands, and therefore 
there is no statutory duty to assist the appellant in 
developing facts pertinent to this claim.  38 U.S.C.A. 
§§ 101(16), 1110, 1131, 5107(a) (West 1991); 38 C.F.R. 
§ 3.303(b) (1999).  

3.  The appellant has not presented a well grounded claim for 
service connection for the residuals of a left ankle injury, 
and therefore there is no statutory duty to assist the 
appellant in developing facts pertinent to this claim.  
38 U.S.C.A. §§ 101(16), 1110, 1131, 5107(a) (West 1991); 
38 C.F.R. § 3.303(b) (1999).  

4.  Service connection for the residual surgical scar from 
treatment for a nevus on the back which was not aggravated by 
active military service, is precluded by law.  38 U.S.C.A. 
§§ 101(16), 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.306(b)(1) (1999); Sabonis v. Brown, 6 Vet. App. 426 (1994).

5.  Service connection for refractive error of the eyes is 
precluded by law.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303(c)(1999); Sabonis v. Brown, 6 Vet. 
App. 426 (1994).

6.  The appellant has not presented a well grounded claim for 
service connection for residuals of a right eye injury, and 
therefore there is no statutory duty to assist the appellant 
in developing facts pertinent to this claim.  38 U.S.C.A. 
§§ 101(16), 1110, 1131, 5107(a) (West 1991); 38 C.F.R. 
§ 3.303(b) (1999).

7.  The appellant has not presented a well grounded claim for 
service connection for high ocular pressure, and therefore 
there is no statutory duty to assist the appellant in 
developing facts pertinent to this claim.  38 U.S.C.A. 
§§ 101(16), 1110, 1131, 5107(a) (West 1991); 38 C.F.R. 
§ 3.303(b) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Rating of Residual Scar of the Left Lower Scalp

The veteran has presented a well grounded claim for an 
increased disability evaluation for his service-connected 
disability within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 3.321, and Part 4 (1999).  The disability ratings 
evaluate the ability of the body to function as a whole under 
the ordinary conditions of daily life including employment.  
Evaluations are based on the amount of functional impairment; 
that is, the lack of usefulness of the rated part, or system, 
in self support of the individual.  38 C.F.R. § 4.10 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (1999).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2 (1999).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1999); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  However, while 
the regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's service medical records reveal that he had a 
lesion behind his left ear which required surgical excision 
in March 1991.  The March 1991 pathology report reveals that 
the excised lesion was an "ulcerated basal cell carcinoma."  
Apparently, the scar healed without incident.  There is no 
indication of recurrence of the basal cell carcinoma.  The 
veteran's May 1997 separation examination report simply notes 
"APR 91 Basal Cell Cancer removal."  

In March 1998 a VA examination of the veteran was conducted.  
The veteran reported the removal of the basal cell carcinoma 
from behind his left ear.  Physical examination revealed 
"behind left ear, there is a faint oblique surgical scar.  
No skin lesion seen."  The diagnosis was simply of a 
residual scar.  

"In every instance where the schedule does not provide a 
zero percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met."  38 C.F.R. § 4.31 
(1999).

The service connected residual scar behind the veteran's left 
ear is currently rated as noncompensable (0%) under 
diagnostic code 7805.  That rating contemplates other scars 
and instructs to rate on limitation of function of part 
affected.  38 C.F.R. Part 4, § 4.118, Diagnostic Code 7805 
(1999).  

Disfiguring scars of the head, face, or neck are rated under 
diagnostic code 7800.  Slight scars warrant a noncompensable 
(0%) rating.  A 10 percent rating contemplates "moderate; 
disfiguring" scars.  The next higher rating of 30 percent 
contemplates severe scars, "especially if producing a marked 
and unsightly deformity of eyelids, lips, or auricles."  A 
50 percent rating contemplates scars with complete or 
exceptionally repugnant deformity of one side of face or 
marked or repugnant bilateral disfigurement.  38 C.F.R. Part 
4, § 4.118 Diagnostic Code 7805 (1999).  "When in addition 
to tissue loss and cicatrization there is marked 
discoloration, color contrast, or the like, the 50 percent 
rating under Code 7800 may be increased to 80 percent, the 30 
percent to 50 percent, and the 10 percent to 30 percent. The 
most repugnant, disfiguring conditions, including scars and 
diseases of the skin, may be submitted for central office 
rating, with several unretouched photographs."  38 C.F.R. 
Part 4, § 4.118 Diagnostic Code 7805, Note (1999).

Superficial scars which are poorly nourished, with repeated 
ulceration warrant a 10 percent disability rating.  38 C.F.R. 
Part 4, § 4.118 Diagnostic Code 7803 (1999).  While 
superficial scars that are tender and painful on objective 
demonstration also warrant a 10 percent disability rating.  
38 C.F.R. Part 4, § 4.118 Diagnostic Code 7804 (1999).  

The evidence reveals that the veteran had a basal cell 
carcinoma removed from behind his left ear in 1991.  There 
has been no recurrence of the carcinoma.  The only residuals 
present is a faint oblique surgical scar behind the left ear.  
There is no indication that the scar is tender, painful, 
ulcerated, or anything more than slightly disfiguring.  As 
such, the preponderance of the evidence is against a 
compensable rating for a scar of the left lower scalp as a 
residual of removal of basal cell carcinoma.  

II.  Service Connection

Service connection may be established for a current 
disability in several ways including on a "direct" basis.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303(a), 
3.304 (1999).  Direct service connection may be established 
for a disability resulting from diseases or injuries which 
are clearly present in service or for a disease diagnosed 
after discharge from service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(a), (b), 
(d) (1999).  Establishing direct service connection for a 
disability which has not been clearly shown in service 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(d) 
(1999); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991)(emphasis 
added).  Establishing a well grounded claim for service 
connection for a particular disability requires more than an 
allegation that the disability had its onset in service or is 
service-connected; it requires evidence relevant to the 
requirements for service connection and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Franko v. Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996);  see also 
Epps v Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  

Alternatively, the third Caluza element can be satisfied 
under 38 CFR 3.303(b) (1999) by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

A.  Burns of the Hands

The veteran claims that he suffered burns to both of his 
hands during service and that he is entitled to service 
connection for the residual disability.  

Service department treatment records reveal that the veteran 
burned his right hand in November 1978.  The records reveal 
that he burned his hand on popcorn machine grease and that he 
suffered a second degree burn to his right hand.  The burn 
became partially infected and he required hospital treatment 
for 6 days.  Follow up treatment records dated November 16, 
1978 reveal that the veteran had second degree "burn right 
hand well healed."  The service medical records reveal that 
the veteran burned both hands in September 1979.  The 
clinical record reveals that the veteran "burnt both hands 
while rappelling in Air Assault School."  The veteran 
suffered from fever and blisters on his hands. The diagnosis 
was "infection, both hands with coagulation positive 
staphylococcus."  Treatment involved cleaning and dressing 
the wounds and use of oral antibiotics.  There is no 
indication in the veteran's service medical records that he 
suffered any residual impairment due to this burns.  The 
veteran's May 1997 separation examination report noted the 
veteran's two hospitalizations for his hand burns, but 
clinical evaluation of the upper extremities was "normal" 
with no abnormalities noted by the examining physician.  

In March 1998 a VA examination of the veteran was conducted.  
The veteran reported burning his right hand in 1978.  The 
examiner noted that this "was secondary to a partial 
thickness burn.  It involved what would be less than 1% of 
body surface area.  Apparently the burn became secondarily 
infected which caused him to be hospitalized for treatment.  
He states he was treated with local therapy and antibiotics.  
The wound healed with no sequelae.  He states that 'it is 
kind of sensitive.'  By this he means that it 'bruises 
easily.'"  Physical examination of the right hand revealed 
"normal to imperative function.  Good grip strength.  No 
scarring present."  The diagnosis was "past history of 
partial thickness burn right hand, thumb and finger eminence 
area, heel.  Residual symptoms as noted.  Physical 
examination unremarkable."  

The evidence reveals that the veteran burned his right hand 
in 1978 and both hands in 1979.  In each case the burns 
became infected and required short periods of hospitalization 
for antibiotic treatment.  Subsequently, there is no 
indication of any residual disability resulting from these 
burns.  The veteran's separation examination noted only a 
history of the burns, but no abnormality or disability of the 
hands.  The veteran indicates that his hands are sensitive 
and bruise easily, however, the March 1998 VA examination 
also did not indicate any current residual disability of the 
hands.  

With no current disability of the hands, the veteran does not 
meet the first element required for the claim to be well 
grounded.  See Caluza, 7 Vet. App. at 506.  The existence of 
a current disability is the cornerstone of a claim for VA 
disability compensation. 38 U.S.C.A. § 1110, 1131 (West 
1991); see Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding 
that Secretary's and Court's interpretation of sections 1110 
and 1131 of the statute as requiring the existence of a 
present disability for VA compensation purposes cannot be 
considered arbitrary and therefore the decision based on that 
interpretation must be affirmed).

The Board has thoroughly reviewed the claims file.  However, 
we  find no evidence of a plausible claim.  Since the veteran 
has not met his burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded, it must be denied.  See Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993).  

B.  Left Ankle

The veteran claims entitlement to service connection for the 
residuals of a left ankle injury.  The veteran's service 
medical records reveal that in March 1994 he twisted his left 
ankle.  Examination revealed that the ankle was tender to 
palpation, but there was no edema.  X-ray examination 
revealed no fracture.  The diagnosis was first degree sprain 
and he was treated with a splint and anti-inflammatory 
medication.  There is indication of residual disability from 
this ankle sprain.  The May 1997 separation examination 
report does note the history of the ankle sprain without 
noting any current symptoms.  

During the March 1998 VA examination the veteran reported the 
history of an ankle sprain with the only residual being 
"occasional aches."  Physical examination of the left ankle 
revealed no tenderness, swelling, or deformity.  Range of 
motion testing revealed dorsiflexion to 20 degrees and 
plantar flexion to 50 degrees.  We note that these are normal 
ranges of motion for the ankle.  See 38 C.F.R. § 4.71, Plate 
II (1999).  The diagnosis was "occasional left ankle pain, 
post left ankle sprain."  

The veteran presents his unconfirmed complaints of occasional 
subjective left ankle pain.  However, there is absolutely no 
competent medical evidence of any residual impairment or 
disability resulting from the veteran's left ankle sprain 
during service.  

With no current disability of the left ankle, the veteran 
does not meet the first element required for the claim to be 
well grounded.  See Caluza, 7 Vet. App. at 506.  The 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation. 38 U.S.C.A. § 1110, 
1131 (West 1991); see Degmetich v. Brown, 104 F. 3d 1328 
(1997) (holding that Secretary's and Court's interpretation 
of sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed).

The Board has thoroughly reviewed the claims file.  However, 
we  find no evidence of a plausible claim.  Since the veteran 
has not met his burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded, it must be denied.  See Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993).  

C.  Scar of the Back

The veteran claims entitlement to service connection for a 
residual surgical scar on his back.  

Service connection may be established for a current 
disability in several ways including on the basis of 
aggravation.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§§ 3.303(a), 3.304, 3.306 (1999).  A preexisting injury or 
disease will be considered to have been aggravated by active 
military, naval, or air service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a) (1999).  Clear 
and unmistakable evidence (obvious or manifest) is required 
to rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service. 
This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  38 C.F.R. § 3.306(b) 
(1999).  

The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, including 
postoperative scars, absent or poorly functioning parts or 
organs, will not be considered service connected unless the 
disease or injury is otherwise aggravated by service.  
38 C.F.R. § 3.306(b)(1) (1999).

The service medical records reveal that in April 1991 the 
veteran had excision of a birthmark on his back.  The 
indicated clinical history was "yellow plaque since birth, 
raised since childhood.  Nevus sebaceous vs. epidermal 
nevus."  The nevus was excised and the final diagnosis was 
"nevus sebaceous."  Examination of the veteran's skin 
during the 1998 VA examination revealed a residual 2 by 3/4 
inch surgical scar on the mid-thoracic area of the veteran's 
back.

The veteran's service medical records clearly indicate that 
the veteran's nevus pre-existed service and did not increase 
in severity during service.  The nevus was surgically treated 
ameliorating the condition.  As such, service connection may 
not be granted.  38 C.F.R. § 3.306(b)(1) (1999).  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has held that in a case 
where the law is dispositive of the claim, the claim should 
be denied because of lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

D.  Eyes

The veteran claims entitlement to service connection for 
various alleged eye disorders.  He claims service connection 
for:  the residuals of a foreign body injury to his right 
eye; high ocular pressure; and refractive error of the eyes.  

Service department treatment records reveal that in March 
1984 the veteran had a foreign body in his right eye.  It was 
removed and the eye was patched during healing.  There is no 
indication in the service medical records of any residual 
impairment from this injury.  Several service department 
medical records reveal that the veteran developed refractive 
error, myopia, in both eyes.  A June 1997 treatment record 
reveals that increased ocular pressure was suspected.  
However, after a series of pressure readings the assessment 
was no significant intraocular pressure change.  

In March 1998 a VA eye examination was conducted.  The 
examiner noted the veteran's history of foreign body injury 
to the right eye.  A full examination was conducted including 
corrected and uncorrected visual acuity and intraocular 
pressure.  The diagnosis was "myopia [nearsighted].  
Uncorrected presbyopia [farsighted].  No evidence of sequelae 
from previous foreign body injury.  Otherwise unremarkable 
examination."  

The veteran suffers from refractive error of both eyes.  The 
competent medical evidence of record reveals that the veteran 
has myopia, is nearsighted, and has uncorrected presbyopia, 
is farsighted and needs reading glasses.  However, 
"congenital and developmental defects, refractive error of 
the eye, personality disorders and mental deficiency as such 
are not diseases or injuries within the meaning of applicable 
legislation" for service connection purposes.  38 C.F.R. 
§ 3.303(c) (1999)(emphasis added).  Therefore, there is no 
legal basis upon which to grant service connection for 
refractive error of the eyes and the claim is denied.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that in a case 
where the law is dispositive of the claim, the claim should 
be denied because of lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

The service medical records reveal that the veteran did 
suffer a foreign body injury to his right eye in 1984.  
However, the object was removed and the veteran's right eye 
healed without any residual disability.  The service medical 
records are silent as to any residual disability and the 
diagnosis of 1998 VA eye examination was "no evidence of 
sequelae from previous foreign body injury."  Simply put, 
there is no current disability resulting from this injury.  

The service medical records do not contain any diagnosis of 
glaucoma or high ocular pressure.  The 1998 VA eye 
examination included intraocular pressure readings and the 
examiner did not indicate that the readings were high.  As 
such, there is no competent medical evidence of a current 
disability.  

The veteran does not meet the first element required for the 
claims for residuals of a right eye injury and high eye 
pressure to be well grounded.  See Caluza, 7 Vet. App. at 
506.  The existence of a current disability is the 
cornerstone of a claim for VA disability compensation. 38 
U.S.C.A. § 1110, 1131 (West 1991); see Degmetich v. Brown, 
104 F. 3d 1328 (1997) (holding that Secretary's and Court's 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed).

The Board has thoroughly reviewed the claims file.  However, 
we  find no evidence of plausible claims.  Since the veteran 
has not met his burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded, it must be denied.  See Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993).  

E.  Conclusion

The veteran asserts that his VA examination was inadequate 
because the examining physician's did not have his service 
medical records to review.  The Board disagrees.  The veteran 
provided the examining physicians with his medical history 
and comparison of this history with service medical records 
reveals them to be the same.  Moreover, the reason for denial 
of service connection on some issues is that service 
connection is precluded by law, which would be unaffected by 
a review of any medical history.  The other denials of 
service connection are based on the lack of current 
disability.  A medical history of a disorder does not provide 
evidence of a current disability.  

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the veteran has not put the VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could make his claims well grounded.  See also 
Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a) (West 1991).

ORDER

A compensable disability rating for a scar of the left lower 
scalp as a residual of removal of basal cell carcinoma is 
denied.

Because it is not well-grounded, the veteran's claim for 
service connection for burns of the hands is denied.

Because it is not well-grounded, the veteran's claim for 
service connection for a left ankle disorder is denied.

Service connection for the residual surgical scar from 
treatment for a nevus on the back which was not aggravated by 
active military service is denied.  

Service connection for refractive error of the eyes is 
denied.  

Because it is not well-grounded, the veteran's claim for 
service connection for the residuals of a right eye injury is 
denied.

Because it is not well-grounded, the veteran's claim for 
service connection for high ocular pressure is denied.


REMAND

The VA has a duty to assist the veteran once his claims are 
found to be well-grounded.  38 U.S.C.A. § 5107(a)(West 1991).  
A well-grounded claim is one which is meritorious on its own 
or capable of substantiation.  It need not to be conclusive, 
but only plausible.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  The veteran's claims for compensable initial 
disability ratings for gastroenteritis and a left knee 
disorder in this case are shown to be well grounded, but the 
duty to assist him in their development have not yet been 
fulfilled.  See Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) (where a veteran asserted that his condition had 
worsened since the last time his claim for an increased 
disability evaluation for a service-connected disorder had 
been considered by VA, he established a well grounded claim 
for an increased rating).

The Board has not concluded whether, or not, the veteran's 
claim for service connection for hypertension is well 
grounded.  Rather, the 1998 VA examination is inadequate and 
gives inconclusive findings which must be clarified by 
medical professionals before the Board can render a decision.  

The veteran claims that his service connected gastroenteritis 
is more disabling than currently rated.  The veteran's 
written statements indicate symptomatology which is different 
from that recorded at the VA examination.  Therefore the 
veteran should be accorded another VA examination.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has also held that, 
when the medical evidence is inadequate, VA must supplement 
the record by seeking an advisory opinion or ordering another 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991) and Halstead v. Derwinski, 3 Vet. App. 213 (1992).   

The veteran also claims to have pain and functional 
impairment as a result of his service connected left knee 
disorder.  In DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") held that 38 C.F.R. 
§§ 4.40, 4.45 (1999) were not subsumed into the diagnostic 
codes under which a veteran's disabilities are rated.  
Therefore, the Board has to consider the "functional loss" 
of a musculoskeletal disability under 38 C.F.R. § 4.40 
(1999), separate from any consideration of the veteran's 
disability under the diagnostic codes.  DeLuca, 8 Vet. App. 
202, 206 (1995).  Functional loss may occur as a result of 
weakness or pain on motion of the affected body part.  
38 C.F.R. § 4.40 (1999).  The factors involved in evaluating, 
and rating, disabilities of the joints include: weakness; 
fatigability; incoordination; restricted or excess movement 
of the joint; or, pain on movement.  38 C.F.R. § 4.45 (1999).  
These factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors which must be considered when rating the 
veteran's joint injury.  DeLuca, 8 Vet. App. 202, 206-07 
(1995).  

Finally, the veteran claims entitlement to service connection 
for hypertension.  Review of the service medical records does 
not reveal a diagnosis of hypertension, and the blood 
pressure readings during service do not appear to meet the VA 
definition of hypertension.  However, the March 1998 VA 
examination did reveal some elevated blood pressure readings.  
The diagnosis rendered was "elevated blood pressure."  The 
Board finds this diagnosis unclear.  Moreover, medical 
history is important when making a diagnosis of hypertension.  
Since the physician did not have access to the veteran's 
service medical records, and because the diagnosis is 
unclear, another VA examination should be conducted.  

In light of the foregoing, the Board would be remiss if it 
were to attempt to decide the issues on appeal without first 
obtaining all the pertinent evidence that is missing by 
scheduling the veteran for another VA disability compensation 
examination.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim the case is 
REMANDED to the RO for the following development:

1.  The veteran should be accorded an 
examination by a VA orthopedist.  The 
claims folder and a copy of this remand 
must be made available and reviewed by the 
examiner prior to the examination.  All 
necessary tests should be conducted.  The 
examiner should review the results of any 
testing prior to completion of the report.  
The report of examination should be 
comprehensive and include a detailed 
account of all manifestations of left knee 
impairment and arthritis found to be 
present.  The orthopedist should provide 
complete rationale for all conclusions 
reached.  

a.  With respect to the functioning of 
the veteran's left knee, attention 
should be given to the presence or 
absence of pain, any limitation of 
motion, swelling, muscle spasm, 
ankylosis, subluxation, lateral 
instability, dislocation, locking of 
the joint, loose motion, crepitus, 
deformity or impairment.  The examiner 
should provide complete and detailed 
discussion with respect to any 
weakness; fatigability; incoordination; 
restricted movement; or, of pain on 
motion.  The examiner should provide a 
description of the effect, if any, of 
the veteran's pain on the function and 
movement of his left knee.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995); See 
38 C.F.R. § 4.40 (1999) (functional 
loss may be due to pain, supported by 
adequate pathology).  In particular, it 
should be ascertained whether there is 
additional motion lost due to pain on 
use or during exacerbation of the 
disability.

b.  The examiner is requested to 
comment on the degree of limitation on 
normal functioning caused by pain.  
Range of motion testing should be 
conducted to include the right and left 
knees.  The examining orthopedist 
should specify the results in actual 
numbers and degrees.  The examiner 
should also indicate the normal range 
of motion for the areas tested and how 
the veteran's range of motion deviates 
from these norms.  

2.  The veteran should be accorded the 
appropriate examination to determine the 
current nature and extent of the service-
connected gastroenteritis.  The report of 
examination should include a detailed 
account of all manifestations of the 
disorder found to be present.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  The examining physician is 
requested to attempt to reconcile the 
veteran's complaints of symptoms with 
those manifested on objective examination.  
The claims folder and a copy of this 
remand must be made available and reviewed 
by the examiner.  The physician should 
provide complete rationale for all 
conclusions reached.

3.  The veteran should be accorded a VA 
cardiovascular examination.  The report of 
examination should include a detailed 
account of all manifestations of elevated 
blood pressure and hypertension found to 
be present.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  The examiner 
should specifically review the veteran's 
service medical records and note his 
inservice blood pressure readings.  The 
physician should also review the March 
1998 VA examination report and render an 
opinion as to whether the examination 
findings support a diagnosis of 
hypertension or merely show a single 
instance of elevated blood pressure.  The 
physician is requested, if possible, to 
render a definitive diagnosis as to 
whether, or not, the veteran has 
hypertension.  The claims folder and a 
copy of this remand must be made available 
and reviewed by the examiner prior to the 
examination.  The physician should provide 
complete rationale for all conclusions 
reached.

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the examination 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the deficient report(s) must 
be returned for corrective action.  38 
C.F.R. § 4.2 (1999) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); and Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994).

5.  Subsequently, the RO should consider 
the issues on appeal.  

Once the foregoing has been accomplished and, if the veteran 
remains dissatisfied with the outcome of the adjudication of 
the claims the veteran should be furnished a supplemental 
statement of the case covering all the pertinent evidence, 
law and regulatory criteria, and he should be afforded a 
reasonable period of time in which to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran needs to take 
no action until so informed.  The purpose of this REMAND is 
to assist the veteran and to obtain clarifying information.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  

Further adjudication of the question involving issues 
remaining on appeal will be postponed until the remand action 
is completed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals


 



